Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered June 21, 1984, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance, and accordingly has not preserved his claims for appellate review (see, People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636; People v Lowry, 107 AD2d 716, 717). In any event, we find that the allocution established that the defendant knowingly, voluntarily and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9).
We have considered the contention raised by the defendant in his pro se brief and find it to be without merit. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.